         Case 3:19-cv-00344-KGB Document 33 Filed 02/24/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

HONGWEI “TERRY” MA                                                                     PLAINTIFF

v.                                Case No. 3:19-cv-00344-KGB

NUCOR CORPORATION f/k/a Nucor Steel,
Nucor Arkansas, and/or Nucor Steel Arkansas                                         DEFENDANT

                                             ORDER

       Before the Court is plaintiff Hongwei Ma and defendant Nucor Corporation f/k/a Nucor

Steel, Nucor Arkansas, and/or Nucor Steel Arkansas’s (“Nucor”) joint motion for continuance

(Dkt. No. 32). In their motion, the parties state that a continuance of the current May 17, 2021,

trial date and all pretrial deadlines set forth in the Court’s August 6, 2020, final scheduling Order

is necessary because of the Court’s recent ruling granting Ms. Ma’s motion to amend her complaint

and making Nucor’s answer to Ms. Ma’s amended complaint due only one day before the current

discovery deadline (Id., ¶ 1). The parties also note delays caused by the COVID-19 pandemic and

the recent inclement weather (Id., ¶ 2). For good cause shown, the Court grants the parties’ joint

motion for continuance (Id.). All deadlines set forth in the Court’s August 6, 2020, final scheduling

Order in this matter are stayed (Dkt. No. 24). The Court will set a new trial date and pretrial

deadlines by entering separately a new final scheduling Order.

       So ordered this 24th day of February 2021.



                                                  Kristine G. Baker
                                                  United States District Judge
